                   UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF LOUISIANA




LIBERTY MUTUAL FIRE INSURANCE COMPANY              CIVIL ACTION

v.                                                 NO. 19-48

BERNHARD MCC, LLC, ET AL.                          SECTION "F"



                         ORDER AND REASONS


     Before the Court are two motions: (1) Reliance Worldwide

Corporation’s Rule 12(b)(6) motion to dismiss the plaintiff’s

petition; and (2) the plaintiff’s motion for leave to amend its

complaint.   For the reasons that follow, the defendant’s motion to

dismiss the plaintiff’s petition is GRANTED, but the dismissal is

without prejudice; and the plaintiff’s motion for leave to amend

its complaint is likewise GRANTED.

                            Background

     This litigation stems from a water intrusion that damaged the

ACE Hotel in New Orleans.

     On August 13, 2017, several ACE Hotel rooms and their contents

were allegedly damaged when a water pipe or fitting ruptured. 1


1This factual summary is drawn from the original petition and the
proposed amended complaint.
                                1
Liberty Mutual Fire Insurance Company issued a policy of property

insurance in favor of the ACE Hotel at 600 Carondelet Street.       The

policy obliges Liberty Mutual to pay proceeds for any losses

attributable to water damage. Claiming that the failure of certain

pipe fittings caused the August 13 water intrusion, Liberty Mutual

Fire Insurance Company sued, in state court, Reliance Worldwide

Corporation (the pipe fitting manufacturer), Bernhard MCC, LLC

(the pipe fitting installer and servicer), as well as Reliance

Worldwide Corporation’s insurer, ABC Insurance Company, Inc., and

Bernhard MCC, LLC’s insurer, The Travelers Indemnity Company.

Liberty Mutual, which is subrogated to the rights of ACE, seeks to

recover the $162,558 in property damage it paid plus court costs

and expert fees.

     Bernhard MCC, LLC answered the plaintiff’s complaint and

filed   a   crossclaim   against   Reliance    Worldwide   Corporation,

alleging that RWC’s plumbing fittings (called Sharkbite Push-fit

Connection Systems) were unreasonably dangerous in construction or

composition,   unreasonably   dangerous   in    design,    unreasonably

dangerous in the failure to conform to express warranties, and

that RWC failed or insufficiently warned that the design would

(and did) cause damage; all theories of relief arising under the

Louisiana Products Liability Act.



                                   2
      RWC removed the lawsuit to this Court, invoking the Court’s

diversity jurisdiction.          RWC now moves to dismiss the plaintiff’s

original petition for failure to state a claim and, in response,

the plaintiff now moves to amend its complaint.

                                        I.
                                        A.

      Rule 12(b)(6) allows a party to move for dismissal of a

complaint for failure to state a claim upon which relief can be

granted.      Under    Rule   8(a)(2)   of     the   Federal   Rules      of    Civil

Procedure, a pleading must contain a "short and plain statement of

the   claim    showing    that    the   pleader      is   entitled   to    relief."

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Fed. R.

Civ. Proc. 8).        "[T]he pleading standard Rule 8 announces does not

require 'detailed factual allegations,' but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation." Id.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)).

      Thus,    in     considering   a   Rule    12(b)(6)     motion,      the   Court

"accepts 'all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.'"             See Martin K. Eby Constr. Co.

v. Dall. Area Rapid Transit, 369 F.3d 464 (5th Cir. 2004) (quoting

Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)).                     But, in

deciding whether dismissal is warranted, the Court will not accept

                                         3
conclusory allegations in the complaint as true. Kaiser Aluminum

& Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045,

1050 (5th Cir. 1982)). Indeed, the Court must first identify

allegations that are conclusory and thus not entitled to the

assumption of truth.        Iqbal, 556 U.S. at 678-79.           A corollary:

legal conclusions "must be supported by factual allegations." Id.

at   678.     Assuming   the    veracity    of    the   well-pleaded   factual

allegations, the Court must then determine "whether they plausibly

give rise to an entitlement to relief." Id. at 679.

       "Factual allegations must be enough to raise a right to relief

above   the   speculative   level,     on   the   assumption    that   all   the

allegations in the complaint are true (even if doubtful in fact)."

Twombly, 550 U.S. at 555 (citations and footnote omitted).                    "A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged."               Iqbal,

556 U.S. at 678. "Where a complaint pleads facts that are merely

consistent with a defendant's liability, it stops short of the

line    between   possibility    and   plausibility       of   entitlement   to

relief." Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).        "[A] plaintiff's obligation to provide the

'grounds' of his 'entitle[ment] to relief'" thus "requires more

than labels and conclusions, and a formulaic recitation of the
                               4
elements of a cause of action will not do."              Twombly, 550 U.S. at

555 (alteration in original) (citation omitted). Simply stated,

Twombly is a direct rejection of boilerplate.

                                         B.

     If a party fails to amend its pleading once as a matter of

course within Rule (a)(1)’s deadline, “a party may amend its

pleadingly only with the opposing party’s written consent or the

court’s leave.     The court should freely give leave when justice so

requires.”      Fed. R. Civ. P. 15(a)(2).        In other words, “Rule 15(a)

requires a trial court to grant leave to amend freely, and the

language of this rule evinces a bias in favor of granting leave to

amend.”    Marucci Sports, L.L.C. v. National Collegiate Athletic

Ass’n,    751   F.3d   368,   378   (5th      Cir.   2014)(citation   omitted).

Although leave to amend is not automatic, the Court must have a

“substantial reason” to deny a party’s request to amend.                    Id.

(citation omitted).       In exercising discretion to grant or deny a

request for leave to amend, the Court considers factors such as

“undue delay, bad faith or dilatory motive on the part of the

movant,   repeated     failures     to   cure    deficiencies   by    amendments

previously allowed, undue prejudice to the opposing party..., and

futility of the amendment.”         Id. (citation omitted).




                                         5
                                           II.
                                            A.

     The LPLA provides “the exclusive theories of liability for

manufacturers for damage caused by their products.” La. R.S. §

9:2800.52.    The    LPLA     only       allows   recovery       if    a   product    is

“unreasonably     dangerous.”        A    product   can    only       be   unreasonably

dangerous    in     four    exclusive       ways:     1)    in    construction        or

composition; 2) in design; 3) because of an inadequate warning; or

4) because it does not conform to an express warranty. La. R.S. §

9:2800.54. The characteristic that makes the product unreasonably

dangerous must exist at the time the product left control of the

manufacturer. Id.

     1. Defect in Construction or Composition

     A claim for defect in construction or composition arises when

a product is defective "due to a mistake in the manufacturing

process."    Stahl v. Novartis Pharmaceuticals Corp., 283 F.3d 254,

263 (5th Cir. 2002). This is a narrow and demanding test. The

plaintiff must prove that, at the time the product left the

manufacturer's       control,        it    deviated        materially        from    the

manufacturer's specifications or performance standards for the

product or from otherwise identical products manufactured by the

same manufacturer.         La. R.S. § 9:2800.55.


                                            6
     2. Defective Design

     Under the LPLA, a product's design is unreasonably dangerous

if the plaintiff demonstrates that, at the time the product left

the manufacturer's control, "[t]here existed an alternative design

for the product that was capable of preventing the claimant's

damage and that the danger of the damage outweighed the burden on

the manufacturer of adopting the alternative design."                     Watson v.

Bayer   Healthcare    Pharmaceuticals,           Inc.,   No.    13-212,    2013   WL

1558328, at *4 (E.D. La. April 11, 2013)(Feldman, J.)(quoting La.

R.S. § 9:2800.56)(citations omitted).              The LPLA "does not allow a

fact finder to presume an unreasonably dangerous design solely

from the fact that injury occurred."               McCarthy v. Danek Medical,

Inc., 65 F. Supp. 2d 410, 412 (E.D. La. 1999).

     Of   course,     whether    the       plaintiff      can    demonstrate      an

alternative design that satisfies the LPLA is a question of fact

to be assessed upon discovery. Requiring a plaintiff to plead

“extremely detailed factual allegations to satisfy each element of

a products liability action under the LPLA creates a situation

where a manufacturer will not be held liable for defective products

because   it   has   sole   possession      of    the    necessary   document     to

ultimately prove the claim.” Flagg v. Stryker Corp., 647 Fed.Appx.

314, 317 (5th Cir. 2016).

                                       7
      3. Inadequate Warning

      “To successfully maintain a failure-to-warn claim under the

LPLA, a plaintiff must demonstrate that the product in question

has   a   potentially   damage-causing     characteristic   and   that   the

manufacturer failed to use reasonable care to provide an adequate

warning about this characteristic.” Stahl, 283 F.3d at 265-66; see

La. R.S. § 9:2800.57.

      4. Breach of Express Warranty

      To maintain a breach of express warranty claim under the LPLA,

a plaintiff must show: “(1) the manufacturer made an express

warranty regarding the product, (2) the plaintiff was induced to

use the product because of that warranty, (3) the product failed

to conform to that express warranty, and (4) the plaintiff’s damage

was proximately caused because the express warranty was untrue.”

Caboni v. General Motors Corp., 278 F.3d 448, 452 (5th Cir. 2002).

An “express warranty” is a representation or statement about a

product     that   affirms     the       product   possesses      specified

characteristics or qualities. See La. R.S. § 9:2800.53(6). It does

not include a general opinion or general praise. See id.




                                     8
                                  B.

       1.   RWC’s motion to dismiss the original petition.

    RWC contends that the Liberty Mutual’s original petition fails

to state a plausible claim for relief because it is devoid of any

facts that allege a cause of action under the Louisiana Products

Liability Act.     The Court agrees.   Indeed, the original petition

contains almost no facts in support of any claim.     Liberty Mutual

alleges in its original petition only that it insured the ACE Hotel

for water intrusion and that:

       [t]he acts or omissions of the defendants were the
       proximate cause of significant losses to the ACE Hotel
       insured by plaintiff.    As a result of said acts and
       omissions by the defendants, the plaintiff has suffered
       losses and property damages in an amount to date of
       $162,558.00, plus court costs incurred and expert fees
       herein.

This    unadorned,   the-defendant-unlawfully-harmed-me      accusation

falls well short of pleading facts that might satisfy Rule 8.

Liberty Mutual does not defend the sufficiency of its allegations;

indeed, it wholly fails to oppose RWC’s motion to dismiss its

original state court petition, opting to focus on what it suggests

is the technical sufficiency of its proposed amended complaint.

       Because Liberty Mutual’s original petition fails to plead any

facts that state a plausible LPLA claim against RWC, RWC’s motion

to dismiss must be granted.       The Court now turns to consider

whether Liberty Mutual should be permitted to amend its complaint.
                                   9
     2.    Liberty Mutual’s motion for leave to amend its complaint.

     Liberty       Mutual    concedes         that    its      original   petition     is

deficient and seeks leave to amend its complaint, arguing that

there is no substantial reason not to grant its request.                        Liberty

Mutual points out that, just over one month ago, RWC removed this

lawsuit to this Court; there is no suggestion that the plaintiff

has demonstrated a lack of diligence sufficient to permit denial

of its motion to amend.           RWC contends that the only reason to deny

Liberty Mutual’s request for leave to amend its complaint is that

amendment     is     futile        with       respect       to     Liberty     Mutual’s

construction/composition defect and design defect LPLA claims; RWC

nevertheless    concedes          that    the      plaintiff     states   a   plausible

failure-to-warn claim under the LPLA.

     The Court identifies no substantial reason that would support

denying Liberty Mutual’s motion to amend its complaint.                            This

Court’s discretion is guided by Rule 15’s bias in favor of granting

leave to amend.        RWC identifies no substantial reason to deny

amendment;    indeed,       RWC    concedes        that   at   least   one    theory   of

recovery     under    the    LPLA        in   the    proposed     amended     complaint

withstands its futility argument.

     Accordingly, IT IS ORDERED: that RWC’s motion to dismiss the

plaintiff’s original petition is GRANTED, but the dismissal is
                                              10
without prejudice, and the plaintiff’s motion for leave to amend

its complaint is also hereby GRANTED.   RWC has 14 days to seek

dismissal of any claims in Liberty Mutual’s amended complaint.




                    New Orleans, Louisiana, February 20, 2019



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                               11
